DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered. 
2.2.	Applicant's amendment to Claims and Remarks filed on July 15, 2021 are acknowledged. 
2.3.	Claim 5 has been canceled.  Claims 6 and 7 have been withdrawn. 
2.4.	Claim 1 has been amended by specifying that " the sealant film is a uniaxial stretched film having a uniaxial stretching ratio of 1.1 to 2.5 "  and " the sealant film exhibits a tensile elongation of  more than 300% ". Claim 3 also was amended with respect to stretching ratio. 
2.5.	Support for the amendments to Claims 1 and 3  was found in Applicant's Specification ( see PG PUB US 2019/0225745, Table 1,[0039],[0079]). Therefore, no New matter has been added with instant Amendment.  
REASONS FOR ALLOWANCE
3.      The following is an examiner’s statement of reasons for allowance: 
 	Upon further consideration of Applicant's arguments in view of the Amendment to Claim 1 and available Prior art of Record, Examiner concluded that Applicant's claimed subject matter directed to Sealant film, comprising layer obtained from claimed polyester obtained by uniaxial stretching in range up to 2.5 times and possessing specific properties as elongation at break of more than 300 % is novel and unobvious over the Prior Art of Record. 
 In this respect, note that Kolstad ( the closest Prior art of Record) does disclosed the claimed oriented (stretched)  film or sheet, which may be multilayer and poses sealing characteristics, but  teaching away  by stating that  film is "stretched in one direction with a stretch ratio of at least 3.0"  and " The maximum elongation is as high as 250%.". 
Therefore, in view of Data presented by Applicant (see Tables 1 and 2 of Applicant's Specification), Applicant's arguments, and teachings of  Kolstad,  Examiner concluded that Claims 1-4 and 6-7 are allowed over Prior art of Record. ( see Examiner's amendment below with respect to rejoined Claims 6 and 7).

   EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin Claims 6 and 7. 
Election/Restrictions
5.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 15, 2021  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763